DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Publication No. 20150379132) hereinafter Cho, in view of Vaglio et al. (U.S. Publication No: 20170185253 A1) hereinafter Vaglio, in view of Mowatt et al. (U.S. Publication No. 20130326499) hereinafter Mowatt, and further in view of Lashkari et al. (WIPO No. WO1997002537A1) hereinafter Lashkari.
As to claim 1, 8 and 15:

determining a plurality of user-experience ratings relating to a user’s previous use of a plurality of functions of a plurality of application programs [Paragraph 0019 teaches media asset and content should be understood to mean application and/or games. Media asset and content should be understood to mean an electronically consumable user asset, such as television programming, as well as pay-per-view programs, on-demand programs (as in video-on-demand (VOD) systems), Internet content (e.g., streaming content, downloadable content, Webcasts, etc.), video clips, audio, content information, pictures, rotating images, text documents, playlists, websites, articles, books, electronic books, blogs, advertisements, chat sessions, social media, applications, games, and/or any other media or multimedia and/or combination of the same. Content that utilizes at least two different content forms described above, for example, text, audio, images, video, or interactivity content forms. Content may be recorded, played, displayed or accessed by user equipment devices.  Paragraph 0076 teaches a media guidance system that utilizes compiled subscription and user data to generate a value or score that indicates interest and the likelihood a user will continue to use a media asset. 
To further elaborate, electronically consumable user assets, media assets, and content utilizing at least two content forms such as text, audio, images, video, or interactivity content for recording, playing, and displaying, and accessing via user equipment devices is interpreted to be the claimed plurality of functions.],
determining at least one application program to recommend to the user, wherein the recommended at least one application program is configured to perform a function, based at least in part on determining that the at least one application program will offer a similar or better user experience for the function compared to the user experience corresponding to the previous best user-experience rating for the function [Paragraph 0019 teaches media asset and content should be understood to mean application and/or games. Media asset and content should be understood to mean  For example, the media guidance application may determine that the interest of the user for a particular portion of the media asset exceeds a threshold interest associated with the media asset, media assets of the same genre, etc. In some embodiments, the threshold may be determined based on the prior viewing history of a user.  A portion of “interest” to the user, as used herein, refers to a portion of a media asset in which the user exhibits a heightened sense of attention, excitement, emotion, attraction, involvement, enjoyment, or another positive emotion in relation to a remainder of the media asset. Paragraph 0099 teach although the illustrative examples described in FIGS. 6 and 7 are discussed in relation to text media assets, it will be understood that the systems and methods disclosed herein for providing context-specific media assets may be applied to any type of media asset that the user may be consuming, including, but not limited to, text documents, sound recordings or other audio, and video media assets. Paragraph 0102 teaches the text document may include user-selectable portions or buttons, and the user may select these portions in order to indicate interest in the portion.
To further elaborate, recommended media assets that are understood to mean electronically consumable user assets such as applications utilizing text and interactivity content that can played, 

Cho does not appear to expressly disclose wherein at least one user-experience rating of the plurality of user-experience ratings comprises a previous best user-experience rating for each function recommending the determined at least one application program to the user.
Vaglio discloses:
determining a previous best user-experience rating for each function of the plurality of functions of the plurality of application programs wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function, [Paragraph 0024 teaches an evaluator entry of a critique or assessment may be tracked and stored in association with a corresponding feature or location of the application user interface. Accordingly, context of completed evaluation sessions may be preserved for later review. Paragraph 0027 and Figure 3 teach the evaluation criteria 311-313 are standardized criteria for evaluating features of the application and/or application user interface 380. Each evaluation criteria may have a corresponding value or rating that represents a quality of a feature of the application. Paragraph 0032 teaches the one or more rankings 326 may represent more specific or lower level aspects of the selected evaluation criteria 312. Paragraph 0033 teaches an application performance score may be based on received evaluation criteria and/or the rankings associated with an application. The determination of application performance scores may include an analysis of values and/or ratings associated with each evaluation criteria and ranking. Paragraph 0035 and Figure 8 teach an evaluation results user interface 400 may be generated for displaying results of the evaluation sessions. Evaluation results user interface may include an indication of the number of completed evaluation sessions 405 for the application. Further, evaluation results user interface 400 may include an evaluation criteria 
To further elaborate, the aggregation of tracked and stored evaluator entries of a critique or assessment wherein the critique or assessment corresponds to a value or rating for an application criteria is interpreted to be the claimed at least one user-experience rating of the plurality of user-experience ratings. Completed evaluations preserved for later review wherein the review involves comparing evaluation criteria/scores across all applications is interpreted to be the claimed previous best user-experience rating for each function of the plurality of functions of the plurality of application programs. Rankings are reasonably indicative of best (or worst) scores, ratings, or reviews, therefore the examiner interprets rankings to be indications the claimed best user-experience.
wherein the plurality of functions include a performance of an application program, a navigation of the application programs and a menu option of the application program [Paragraph 0026, Figure 1, and Figure 2 teach a graphical control element 382 of application user interface 380 is 
To further elaborate, the examiner interprets the display of Figure 8 including performance results and navigation of Application X to be the claimed performance of an application program and navigation of the application programs.  The selectable graphical control element that causes the application to perform an action upon user selection wherein item selectable element 382 is interpreted to be an option in a menu of selectable items as part of application user interface 380. The application user interface 380 and the selectable items is interpreted to be the application in the process of user evaluation therefore teaching the claimed menu option of the application program.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cho, by incorporating reviews from applications evaluators wherein reviews include rankings and scores indicating navigation information, application user interface selectable items, and user-experience as taught by Vaglio (see Paragraph 0024, 0027, 0032, 0033, 0035, 0040, Figure 1, Figure 2, and Figure 8), because both applications are directed to application program evaluation, reviews, and usage analysis; configuring the media guidance to incorporate reviews from applications evaluators 

While Cho and Vaglio substantially disclose the subject matter of claim 1, 8 and 15, they do not expressly disclose recommending the determined at least one application program to the user;
	Mowatt discloses:
recommending the determined at least one application program to the user [Paragraph 0061 and Figure 2 items 210, 212, and 214 teaches adding the recommended one or more applications to the entitlement tied to the user, sending the recommended one or more applications to the user device, and the user device’s receipt of the recommended one or more applications].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cho and Vaglio, by incorporating adding the recommended one or more applications to the entitlement tied to the user, sending the recommended one or more applications to the user device, and the user device’s receipt of the recommended one or more applications, as taught by Mowatt [Paragraph 0061], because all three applications are directed to application usage analysis; determining a user’s interest by monitoring user-experience, using a user generated a score or value, reviewing current and/or historical collection of that data which must include past scores that must indicate the user’s best experience allows for the determination of an recommended application to the user, thereby, facilitating the search, identification, and selection of an application program by pushing 

Cho, Vaglio, and Mowatt disclose most of the limitations as set forth in claim 1 but does not appear to expressly disclose wherein determining that the at least one application program will offer a similar or better user experience comprises comparing the previous best user-experience rating to a global feedback for the function of the application program that corresponds to the previous best user-experience rating.
Lashkari discloses:
wherein determining that the at least one application program will offer a similar or better user experience comprises comparing the previous best user-experience rating for the function to a global feedback for the function of the application program that corresponds to the previous best user-experience rating [Page 3 Lines 13-14 teaches increase in items and information is occurring across all domains, e.g. sound recordings, restaurants, movies, World Wide Web pages, clothing stores, etc. Page 5: Lines 22-23 teach method for recommending an item, the item having at least one feature defining a characteristic of the item. Page 10: Line 3 teaches groups are genres of items. Page 11: Lines 14 to 17 teaches comparing ratings given to items by the user to the ratings given to items by all other users. Page 16: Lines 25-26 teach the feature of interest was genre of music. Page 27: Lines 23-26 teach the user 44 can request the system to make artist recommendations at any time, and the system allows the user 44 to tailor their request based on a number of different factors. Thus, the system can recommend artists from various groups that the user's 44 neighboring users have also rated highly. Page 28: Lines 6-8 teach "chat rooms," which allow users 44 to engage in conversation with other users 44' that are currently accessing the system. These features are provided to allow users 44 to communicate with one another. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and further modify the 


As to claim 2, 9, and 16:
Cho discloses:
determining a type of application that the user is searching for, wherein the recommending comprises recommending at least one application program that is of the type of application that the user is searching for [Paragraph 0006 and 0017 teaches the media guidance application’s ability to search for a media asset in response to the user highlighting text (eg., booking travel, news, etc.) or the ability to search without the user inputting specific search terms]. Claims 9 and 16 are similar in scope.

As to claim 3, 10, 17:
Cho discloses:
the plurality of user-experience ratings comprises at least one of facial feedback, voice feedback, and textual feedback [Paragraph 0026 and 0102 teach the utilization of collected user 

As to claim 4, 11, and 18:
Cho and Vaglio do not appear to expressly disclose determining the at least one application program to recommend to the user comprises determining at least one application program that is not installed on a user device of the user. 
Mowatt discloses:
determining the at least one application program to recommend to the user comprises determining at least one application program that is not installed on a user device of the user [Paragraph 0050 teaches the utilization of the user account store to obtain behavior of other applications installed on the user device to determine recommended applications to send to the user device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cho and Vaglio by incorporating the utilization of user account store to obtain behavior of other applications installed on the user device to determine recommended applications to send to the user device, as taught by Mowatt [Paragraph 0050], because the three applications are directed to application usage analysis and Cho’s determining at least one application program can be modified to include the utilization of an user account that collects and tracks user application behavior installed on a user device, since Cho also teaches recommending applications based on historical user scores or values to establish interest and likelihood a user will continue to use an application; maintaining a user account 

As to claim 7 and 14:
Cho discloses:
capturing user-experience feedback relating to the user’s use of the function across the plurality of application programs [Paragraph 0087 teaches the transmission of collected optical sensor data to a processor]. Claim 14 is similar in scope.

As to claim 6, 13, and 20:
Cho, Vaglio, and Mowatt disclose much of the claimed invention, they do not appear to expressly disclose determining that the at least one application program will offer a similar or better user experience comprises comparing the previous best user-experience rating to a personalized rating of the at least one application program to the user, and the personalized rating is based on a global rating of the at least one application program.
Lashkari discloses: 
	determining that the at least one application program will offer a similar or better user experience comprises comparing the previous best user-experience rating to a personalized rating of the at least one application program to the user, and the personalized rating is based on a global rating of the at least one application program [Page 11 - Lines 11 to 14 and Page 14 – Lines 16 to 21 teaches the use of comparing user ratings to other users to generate a predicted or personalized rating for items not yet rated].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and further modify the 

Response to Arguments
	Regarding the Office Action rejection of claims, 1, 8, and 15 under 35 U.S.C. 103 in view of the Vaglio prior art, the applicant presents the following arguments in the 11/17/2020 remarks:
Applicants respectfully disagree and submit that Vaglio fails to teach or disclose determining a previous best user-experience rating for each function of the plurality of functions, wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function, such as the rankings shown in FIG. 4 of the instant application.

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered but they are not persuasive. Vaglio’s disclosure of systems and methods for providing an evaluation tool for evaluating functionality determining a previous best user-experience rating for each function of the plurality of functions of the plurality of application programs wherein the previous best user-experience rating identifies an application of the plurality of application programs that had a highest rated previous experience by the user for each function” (see Paragraph 0024, 0027, 0032, 0033, 0035, 0037, and 0040). An evaluator entry of a critique or assessment may be tracked and stored in association with a corresponding feature or location of the application user interface. Accordingly, context of completed evaluation sessions may be preserved for later review (see Paragraph 0024). The evaluation criteria 311-313 are standardized criteria for evaluating features of the application and/or application user interface 380. Each evaluation criteria may have a corresponding value or rating that represents a quality of a feature of the application (Paragraph 0027 and Figure 3). The one or more rankings 326 may represent more specific or lower level aspects of the selected evaluation criteria 312 (Paragraph 0032). An application performance score may be based on received evaluation criteria and/or the rankings associated with an application. The determination of application performance scores may include an analysis of values and/or ratings associated with each evaluation criteria and ranking (see Paragraph 0033). An evaluation results user interface 400 may be generated for displaying results of the evaluation sessions. Evaluation results user interface may include an indication of the number of completed evaluation sessions 405 for the application. Further, evaluation results user interface 400 may include an evaluation criteria overview 406, which provides a visual indication of ratings associated with evaluation criteria the completed evaluation sessions (see Paragraph 0035 and Figure 8). The evaluation tool may provide a comprehensive evaluation results user interface 600. The comprehensive evaluation results user interface 600 generally operates to provide access to the full scope of information collected by the evaluation tool. For example, the comprehensive evaluation results user interface 600 may include data associated with all applications employing the evaluation tool, information associated with particular 

	Regarding the Office Action rejection of claims, 1, 8, and 15 under 35 U.S.C. 103 in view of the Vaglio prior art, the applicant presents the following arguments in the 11/17/2020 remarks:
While Lashkari generally teaches comparing ratings received from a user with ratings provided by other users. Applicants respectfully submit that Lashkari fails to teach or disclose comparing the previous best user-experience rating for the function to a global feedback for the function of the application program that corresponds to the previous best user-experience rating.

Examiner presents the following response to Applicant’s arguments:
Applicant’s arguments have been fully considered but they are not persuasive. Lashkari’s disclosure of a method and apparatus for recommending items and, in particular, to a method and apparatus for recommending items using automated collaborative filtering and feature-guided automated collaborative filtering sufficiently discloses the current claim language “wherein determining that the at least one application program will offer a similar or better user experience comprises comparing the previous best user-experience rating for the function to a global feedback for the function of the application program that corresponds to the previous best user-experience rating”. Items and information is occurring across all domains, e.g. sound recordings, restaurants, movies, World Wide Web pages, clothing stores, etc (see Page 3 Lines 13-14). A method for recommending an item, the item having at least one feature defining a characteristic of the item (see Page 5: Lines 22-23). Groups are genres of items (see Page 10: Line 3). Comparing ratings given to items by the user to the ratings given to items by all other users (see Page 11: Lines 14 to 17). The feature of interest was genre of music (see Page 16: Lines 25-26). The user 44 can request the system to make artist recommendations at any time, and the system allows the user 44 to tailor their request based on a number of different factors. Thus, the system can recommend artists from various groups that the user's 44 neighboring users have also rated highly (see Page 27: Lines 23-26). "Chat rooms," which allow users 44 to engage in conversation with other users 44' that are currently accessing the system. These features are provided to allow users 44 to communicate with one another (see Page 28: Lines 6-8). The examiner interprets an item described as having at least one feature defining a characteristic of the item to be the claimed application program, wherein World Wide Web pages reasonably includes web applications (see Page 3 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E./               Examiner, Art Unit 2169                                                                                                                                                                                         /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169